UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-4840 The Tocqueville Trust (Exact name of registrant as specified in charter) The Tocqueville Trust 40 W. 57th Street, 19th Floor New York, NY 10019 (Address of principal executive offices) (Zip code) Robert W. Kleinschmidt The Tocqueville Trust 40 W. 57th Street, 19th Floor New York, NY 10019 (Name and address of agent for service) (212) 698-0800 Registrant’s telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2012 Item 1. Schedule of Investments. The Tocqueville Fund Schedule of Investments as of July 31, 2012 (Unaudited) Shares Value Common Stocks - 98.1% Automobiles & Components - 1.8% Ford Motor Co. $ Banks - 1.6% Banco Santander SA - ADR Mitsubishi UFJ Financial Group, Inc. - ADR Capital Goods - 7.7% The Boeing Co. General Electric Co. Illinois Tool Works, Inc. Xylem, Inc. Commercial & Professional Services - 1.6% Steelcase, Inc. Diversified Financials - 2.4% The Bank of New York Mellon Corp. Lazard Ltd. (a) Energy - 13.0% Cameco Corp.(a) Chesapeake Energy Corp. Endeavour International Corp.(b) Energen Corp. Exxon Mobil Corp. Murphy Oil Corp. Schlumberger Ltd.(a) Food & Staples Retailing - 2.0% Wal-Mart Stores, Inc. Food, Beverage & Tobacco - 5.0% Campbell Soup Co. The Coca-Cola Co. PepsiCo, Inc. Household & Personal Products - 4.7% Colgate-Palmolive Co. The Procter & Gamble Co. Insurance - 3.0% Aflac, Inc. Fidelity National Financial, Inc. Materials - 11.8% BHP Billiton Ltd. - ADR Cliffs Natural Resources, Inc. EI du Pont de Nemours & Co. Newmont Mining Corp. Sonoco Products Co. Weyerhaeuser Co. Pharmaceuticals, Biotechnology & Life Sciences - 8.8% Alkermes PLC(a)(b) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Retailing - 2.4% The Home Depot, Inc. Lowe’s Companies, Inc. Semiconductors & Semiconductor Equipment - 4.7% Applied Materials, Inc. Intel Corp. Software & Services - 13.7% Adobe Systems, Inc.(b) Akamai Technologies, Inc.(b) Automatic Data Processing, Inc. Google, Inc.(b) Mastercard, Inc. Microsoft Corp. Technology Hardware & Equipment - 8.0% Bio-key International, Inc.(b)(c)(d)(e) - Canon, Inc. - ADR Cisco Systems, Inc. EMC Corp.(b) Hitachi Ltd. - ADR Plexus Corp.(b) Xerox Corp. Telecommunication Services - 2.6% Verizon Communications, Inc. Vodafone Group PLC - ADR Utilities - 3.3% NextEra Energy, Inc. Total Common Stocks (Cost$326,934,238) Warrants - 0.0% Technology Hardware & Equipment - 0.0% EMCORE Corp. Expiration: 02/19/13, Exercise Price: $60.24 (b)(c)(d)(e) Total Warrants (Cost$0) Principal
